Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered May 15, 2002, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence before the grand jury established that when the defendant slashed the victim across the chest with a box cutter, the victim was not armed, and the defendant had no reason to believe that the victim was carrying a weapon or was about to use deadly physical force against him (see People v Reynoso, 73 NY2d 816 [1988]; People v Hosein, 221 AD2d 563 [1995]; People v Porter, 161 AD2d 811 [1990]; People v Harris, 134 AD2d 369 [1987]; People v Figueroa, 111 AD2d 765 [1985]). Therefore, the prosecutor was not obligated to give the grand jury a justification charge.
The defendant’s remaining contentions either are unpreserved for appellate review or without merit (see People v Hayes, 97 NY2d 203, 208 [2002]; People v Goetz, 68 NY2d 96 [1986]; People v Foy, 32 NY2d 473, 478 [1973]; People v Jones, 294 AD2d 517 [2002]). H. Miller, J.P., Goldstein, Cozier and Mastro, JJ., concur.